DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reciprocal rotation" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said coil-holder" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  Should this be amended to refer to the reel-holder, the same language in claim 12, line 5 should be amended to avoid additional antecedent basis issues.
Claim 2 recites the limitation "the handling" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
3 recites the limitation "the handling" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term "soft" in claim 9 is a relative term which renders the claim indefinite.  The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The required hardness of the support portion under which the support portion must be comprised is not defined.
Claim 11 recites the limitation "the outlet direction" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the direction of travel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "said coil-holder" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the predetermined mutual distance" in line 6.  There is insufficient antecedent basis for this limitation in the claim.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites “opposing means configured to oppose” in lines 15-16, which requires the generic structure “means” followed by the functional language “to oppose” without reciting sufficient structure to perform the recited function.  This limitation will be read as:  43 a linear spring or torsional spring, disclosed in applicant’s specification at page 13, lines 6-9 and shown in figure 1; and equivalents thereof.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EDWARDS (US 6,540,002).
	Regarding claim 1, EDWARDS teaches a support chassis 11 and handling means, a reel holder 15 attached to the support, and a tensioner comprising roller 25 with an axis of rotation parallel to that of the reel holder and spacer 26 connecting the roller and reel holder by a hinge 27 having means 32 configured to oppose reciprocal rotation of the spacer around the hinge (col. 3, lines 30-51; figs. 1-2 and 5), where the support separates the reel holder and tensioner from the handling means 12 (figs. 1 and 10), and the apparatus is capable of performing the intended use limitations claimed.
	Regarding claims 2-3, 5-6 the apparatus of EDWARDS (figs. 1-6) is capable of performing the intended use limitations claimed.
	Regarding claim 10, EDWARDS teaches grip handling means 12 (fig. 10).
	Regarding claim 13, the apparatus of EDWARDS is capable of performing the intended use claimed.


Allowable Subject Matter
Claims 4, 7-9, 11-12, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  EDWARDS is considered the closest prior art of record.  Similar apparatuses are taught by ANTONIONI (US 3,871,940), GRUSIN (US 10,953,430), LAM (US 9,493,322), MONDOLOCH et al. (US 7,621,309), DAVIDSON (US 10,046,937), RICHARDS et al. (US 7,763,136), BRYANT et al. (US 5,038,492), BOYD (US 4,460,433), LUHMAN et al. (US 5,641,378), ORLANDI (US 5,954,916), BUMB (US 5,800,668), LAM (US 9,079,741), WEAVER (US 6,484,781), ALTMIX (US 4,406,730), and TUTAS et al. (US 4,818,329).  The prior art of record does not teach or fairly suggest such an apparatus wherein the reel-holder can be moved relative to the support; wherein said support comprises a first guide and a second guide – said reel0holder moving along said first direction on said first guide and said first guide moving along said second direction on said second guide – in such a way as to enable the handling of said reel-holder along said second direction with respect to said support”; or wherein said support comprises a plate extending parallel to said handling plane and a support portion defining a flat surface perpendicular to said handling plane and configured to be positioned in contact with an auxiliary wall perpendicular to said wall in such a way as to make an edge adapted for guiding said support along a predetermined direction parallel to said auxiliary wall.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        September 18, 2021